DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, claim 1 recites the limitation, “holding means” on line 25.  Applicant’s specification on page 16, line 9 refers to “holding means” as to prevent loss of the movable membrane.  On the bottom of page 17 and onto page 18, the specification refers to the holding means as comprising a cap that prevents the loss of the movable membrane.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a valve body formed in a piece in a thickness.” (see line 17).  This limitation is unclear as to what it means to be “formed in a piece.”  The limitation is also unclear as to what “a piece” is modified by both “the first base” and “the side wall” or only “the first base.”
Claim 1 recites the limitation, “wherein the degassing valve is in fluid communication with the closed chamber through at least one notch formed in the injection lid.”  (see lines 30-31).  However, on lines 17-18, the claim recites that the valve body can be formed in the side wall.  This makes the claim unclear as to how the degassing valve, which can have a valve body formed in the side wall of the capsule, also be in fluid communication with the closed chamber via the injection lid.
Claim 3 recites the limitation, “the second openings are closed by the injection lid through the second sealing region.”  (see lines 12-13).  The second openings are recited to be used for the passage of gases produced by the product.  This limitation is unclear as claim 1 recites that there is a notch in the injection lid through which the degassing valve is in fluid communication with the closed chamber.  As such, claim 3 is unclear as to how the second openings can be closed when the injection lid has a notch there so as to allow the valve to be in fluid communication with the chamber. 
Claim 5 recites the limitation, “the circular crown representative of the second openings.” (see lines 5-6).  This limitation is unclear as claim 5 depends from claim 4, which recites that the second openings are arranged along a straight line.  Thus, the above limitation conflicts with the recitation in claim 4.
Claim 5 also recites the limitation, “the one of the first openings” on line 6.  This limitation lacks proper antecedent basis, as it is unclear as to what “the one” is referring to.
Claim 6 recites the limitation, “this latter” on line 6.  This limitation is not clear as to what “this latter” refers to.
Claim 6 also recites the limitation, “the first opening position” on lines 6-7.  This limitation lacks proper antecedent basis.  Claim 1 recites, “a first operating open position” on line 19. 
Claim 8 recites the limitation, “the lower base” on the last line of the claim.  This limitation lacks proper antecedent basis. 
Claims 2, 4, 7-16 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsi (US 20140087028) in view of Cai (US 20020078831), Flores (EP 2998242), Hoffman (US 20150135967), Buckingham (US 20190177069)(i.e. Buckingham ‘069) and Buckingham (US 6663284) (i.e. Buckingham ‘284).
Regarding claim 1, Orsi teaches a capsule for use in a machine for preparing a liquid product from soluble or extractable products, using pressurized extraction fluid (see the abstract), the capsule comprising a container body (see figure 1, item 2) defining a closed chamber housing a soluble or extractable product (see paragraph 2, 22 “ground coffee beans”) using the pressurized extraction fluid, wherein the fluid can be supplied through an injection element of a machine.  As the claim is directed to the capsule and not the method of using the capsule, it is seen that the capsule would have been capable of being used in a machine with an injection element.
Orsi further teaches the container body having a first base (figure 2, the interior item 4,) and a second base (figure 2, item 5) and a side wall extending along a longitudinal direction between the first and second base (see figure 1, item 2).  
Orsi further teaches a beverage dispensing lid (see figure 3, item 6) sealed to the container body and designed to be opened to release a prepared beverage (See at least, paragraph 3 - “membrane is destroyed under pressure…”; paragraph 10).
Claim 1 differs from Orsi in specifically reciting, “an injection lid associated to the container body and designed to be opened to allow the pressurized fluid to enter the chamber.”  
Orsi is seen to teach exposed inlet openings 11 and a capsule that is not to be pierced to introduce an extraction fluid therein (see paragraph 2 - “piercing-free”).  It is 
The combination also teaches wherein the pressurized fluid is able to enter the closed chamber only after the injection lid has been opened.
Claim 1 differs from the Orsi/Cai/Flores combination in further reciting, “a degassing valve, comprising a valve body formed in a piece in a thickness of the first base and/or of the side wall, a membrane movable between a first operating open position, which allows the passage of the gases from the closed chamber to the outside, and a second operating position, which prevents the passage of the gases and the entry of the extraction fluid into the closed chamber, wherein the first operating position is allowed when reaching a predetermined gas threshold value and holding means to prevent the loss of the movable membrane, wherein the degassing valve is actuated in its open configuration by the gases released by the soluble or extractable product and in 
However, Hoffman teaches that it has been notoriously conventional to include a degassing valve anywhere on a beverage producing capsule (see paragraph 75-76), where the degassing valve has been advantageous for preventing package distortion due to the gas released from the ground coffee (see paragraph 7) as well as for preventing loss of freshness and quality which can occur due to degassing (see paragraph 8; 10).
Hoffman teaches a valve body (figure 17, item 35) that is formed as a thickness of the lid.  This would have been analogous to providing a similar opening of on the inlet surface of Orsi’s capsule (i.e. the central region near item 4 as shown in figure 2).   This would have been similar to Applicant’s figures where the valve body (60) is the structure integrated into the base portion of the capsule.  In this regard, it is further noted that Buckingham’069 further evidences that it has been notoriously conventional to position a degassing valve (see paragraph 3) on the water introduction side of a beverage producing capsule (See figure 13) and where the valve can be integrated into the container structure (see paragraph 31).  Buckingham’069 further teaches a one way valve for degassing products such as coffee (see paragraph 3) having a valve body in a thickness of the container (see figures 7-9).  Buckingham’284 also teaches a valve body that is integrated with and of the same thickness as the container (see figure 7, item 2).
To thus modify Orsi and to include a degassing valve, as taught by Hoffman and Buckingham’069 would have been obvious to one having ordinary skill in the art, for 
Since Orsi teaches the inlet surface at item 4, to thus modify Orsi’s first base and provide an opening therein which can be construed as a valve body would have been obvious to one having ordinary skill in the art, based on conventional locations taught by the art for placing a degassing valve onto a beverage producing capsule; and where it would have been obvious to one having ordinary skill in the art to modify Orsi to include a degassing valve, as taught by Hoffman and Buckingham’069.  
It is further noted that Hoffman teaches a membrane (91) that is movable between a first operating open position (see figure 17) which allows passage of gas to the outside (see paragraph 91) and a second operating position which prevents passage of gases and entry of liquid there-through (see figure 16 and abstract: “liquid-tight”; paragraph 82,121). As Hoffman teaches a one-way valve, it would have been obvious to have prevented entry of extraction fluid into the closed chamber, especially as Hoffman teaches that it has been desirable to prevent gas and liquid from leaking across the valve.
In view of Hoffman and Buckingham’069, the combination teaches the degassing valve actuated by gas released by the product, and would be in its closed configuration by the pressurized fluid, because Hoffman and Buckingham’069 teach a one-way valve.
Regarding the limitation of, “wherein the degassing valve is in fluid communication with the closed chamber through at least one notch formed in the injection lid, it is noted that Hoffman teaches the degassing valve in fluid communication 
Regarding the limitation “holding means to prevent the loss of the movable membrane” the claim differs from the above combination in this regard.
However, Buckingham‘284 further teaches a cap (see figure 9, item 21) that is secured to the container structure (2), where the container structure (2) would have been analogous to Orsi’s first base.  Buckingham ‘284 further teaches that the outer cover (21)(i.e. the cap) is used to protect the valve and prevent it from damage (see column 8, lines 25-38).  To thus modify the combination and to use a cap as the holding means would have been obvious to one having ordinary skill in the art for the similar purpose of protecting the valve from damage.  
Regarding claim 2, in view of Hoffman, Buckingham’069 and Buckingham’284, the combination teaches the degassing valve embedded in the thickness of the first base, as discussed above with respect to claim 1.  That is, Hoffman, Buckingham’069 
Regarding claim 9, in view of Buckingham’069 (see figure instance figure 5, item 2, which is the valve body), and Hoffman and Buckingham’284 as already discussed above with respect to claim 1 the combination teaches the valve body being integrated into the container structure, thus suggesting the valve body having the same thickness as the first base.  
Regarding claim 12, Buckingham’069 teaches that the degassing valve include a filter (see paragraph 26).  On paragraph 47, Buckingham’069 suggests a filter material adjacent to one or both of the venting aperture 6 and exhaust gas aperture 5, and therefore, suggests the filter to have been positioned between would also have been positioned between the injection lid and the movable membrane.  As the reference is suggesting the filter to limit ingress of particulates, it would have been obvious for the filter to also limit egress of particulates and thus would have been configured to prevent leakage of product.
Regarding claim 13, Cai teaches that the injection lid can rupture when fluid is supplied there-through, thus suggesting a pierceable injection lid.
Regarding claim 14, Orsi teaches the dispensing lid sealed to an annular edge (see figure 3 and 4) using a third sealing region.

Claim 3-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 1 above, which relies on Orsi (US 20140087028) as the primary reference, and in further view of Yoakim (US 20100260896) and Miller (US 20160280455).
Regarding claim 3, Orsi already teaches the first base comprising an inner surface facing the closed chamber and outer facing surface.  Orsi also teaches first openings (11) for introduction of the extraction fluid.
Regarding the limitation of, “a first sealing region and a second sealing region for sealingly associating the injection lid to the inner surface of the first base,” it is noted that in view of Cai and Flores the combination teaches the injection lid sealed to the inner surface of the introduction opening of the capsule so as to seal the introduction opening.  Therefore, it would have been obvious to one having ordinary skill in the art that an internally positioned injection lid that would close Orsi’s first openings (11) would necessarily have required that the first base would have a first sealing region associating the injection lid to the inner surface of the first base and where the first openings of the base are closed by the injection lid through the first sealing region.  The combination necessarily teaches a “second sealing region.”  
Claim 3 differs from the Orsi/Cai/Flores/Hoffman/Buckingham’069/ Buckingham’284 combination in specifically reciting second openings for the passage of gases produced by the product and wherein the second openings are closed by the injection lid through the second sealing region.
It is noted however, that in view of Hoffman and Buckingham’069, the combination teaches a centrally positioned degassing valve which would thus have required the internal injection lid to have a second sealing region (internal to the first sealing region) in order to seal Orsi’s openings.  In view of Hoffman and 
Regarding claim 4, in view of Orsi, the combination teaches the first openings arranged in a circular “crown.”  Regarding the second openings, Buckingham’069 teaches the holes arranged along a straight line (see figure 16, item 6).  Modification of the combination to use a conventional arrangement of openings would have been an obvious matter of engineering and/or design.
Regarding claim 5, as Orsi teaches an annular arrangement of openings for introducing liquid into the capsule, it would have been obvious for the first sealing region to resemble the arrangement of the openings.  The combination as applied to claims 3 and 4 further suggests a second sealing region interior to Orsi’s annular arrangement of openings for keeping said openings closed prior to use.  In view of this, it would have been obvious to one having ordinary skill in the art that a pressure releasable internal seal, as taught by Cai and Miller would have had a first sealing region diameter that is larger than the diameter of the circular crown representative of the first openings; and a second sealing region diameter that is larger than the diameter of the circular crown representative of the second openings but smaller than one of the first openings.  It would have been obvious to one having ordinary skill in the art for the second sealing region to have a larger diameter than the centrally positioned openings used to degas 
Regarding claim 7, it is noted that as the combination teaches sealing the injection lid to the interior of the capsule, the particular expedient by which the first or second sealing regions were secured would have been obvious to one having ordinary skill in the art.  In this regard, Cai teaches using an adhesive film (see paragraph 45) for the first sealing region.
Regarding claim 8, Cai teaches that the injection lid can yield to pressure of the extraction fluid.  In view of the combination teaching a centrally positioned degassing valve, it would have been obvious for the first sealing region to yield so as to allow liquid to enter the capsule.  
Nonetheless, Cai does not specifically state a first or second sealing region yields to the pressure of the extraction fluid.  
However, Yoakim teaches that the sealing film 32 delaminates at the seals in order to allow fluid to cross through the openings 38 (see the abstract and figure 6) Yoakim is also thus seen to suggest both a first and second sealing region, which surround the plurality of openings.  Miller further evidences multiple openings in the inlet section of the capsule (see figure 5, item 508) that have been sealed interiorly using annular inner seal (515) that keeps openings closed prior to use and can unseal due to internal pressure during delivery of liquid into the interior space (see paragraph 39).  Miller is also thus seen to suggest both a first and second sealing region, which surround the plurality of openings.  To thus modify the combination, which also suggest an injection lid that internally seals Orsi’s annularly arranged openings and to provide 
Regarding claim 10, the combination as applied to claim 3 teaches the valve body can be integrated into the container wall structure, as taught by Buckingham’069 as discussed above with respect to claims 1 and 3.  Hoffman further teaches the valve comprising a movable membrane also including a holding means (see figure 16, 17, item 103, 105).  In view of Buckingham’069 and Buckingham’284, the combination further teaches the valve body having the same thickness as the first base, as the combination teaches the valve body as integrated with the container body.
Regarding claim 10, in view of Buckingham’284 as already discussed above with respect to claim 1, the combination teaches the holding means that would comprise 
a cap (see figure 9, item 21) that is secured to the container structure (2), which would have been analogous to Orsi’s first base.  Buckingham ‘284 further teaches that the outer cover (21)(i.e. the cap) is used to protect the valve and prevent it from damage (see column 8, lines 25-38).  To thus modify the combination and to use a cap as the holding means would have been obvious to one having ordinary skill in the art for the similar purpose of protecting the valve from damage.  
Regarding claim 11, the combination discussed above with respect to claims 1 and 10 above, already teaches the valve body has the same thickness as the first base.  
Regarding the holding means comprising a protection element which is associated to the outer surface facing the outside of the capsule at the degassing valve; wherein the protection element is configured to prevent the loss of the movable 

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 3 above, and in further view of Brivois (EP 2690035).
Claim 6 differs from the combination applied to claim 3 in specifically reciting that the first base, when viewed from the outside, comprises a central portion and an annular portion surrounding the central portion; wherein the first openings are provided in the annular portion and the second openings are provided in the central portion and the at least one notch is provided in the central portion.
It is noted however, that Brivois teaches providing a central portion and an annular portion that is recessed with respect to the central portion (see figure 1, 3B, 3C and 8).  Brivois teaches that the recess (11) comprises openings (13) and further teaches that the recess (11), where the rib provides a good hold of the capsule when hot water is introduced under pressure  and also guarantees good holding of the edge of the capsule between the machine and the edge of the machine piston (see paragraph 11).  As Orsi teaches a similar type of capsule to that of Brivois, to thus modify Orsi and 
Regarding the second openings provided in the central region, Brivois already teaches openings in this region and the combination teaches a centrally positioned degassing valve, such that it would have been obvious to one having ordinary skill in the art to position the second openings in the central position as taught by the combination.  Providing the notch in this location would equally have been obvious as such a notch would have been required for allowing gas to be relieved through the degassing valve. 

Claim 15-16 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 1 above, and in further view of Andrae (US 20170158422).
Claim 15 differs from the combination applied to claim 1 in reciting that the injection and dispensing lid are of the compostable barrier type, comprising at least one first barrier layer and one oxygen barrier layer.
However, Andrae teaches compostable sealing films that have a barrier layer and an oxygen barrier (see paragraph 9 and 10).  As the combination teaches a sealed capsule, modification of the combination in view of Andrae to provide both sealing lids as compostable barrier films would have been obvious to one having ordinary skill in the art, for the purpose of providing a sealed capsule with barrier properties, while also reducing the environmental impact of the capsule.
Regarding claim 16, Andrae teaches that the container body can also be compostable while providing barrier properties (see paragraph 42).  To thus modify Orsi, who is not limiting regarding the materials of the capsule and to use compostable material would have been obvious to one having ordinary skill in the art, for the purpose of reducing the environmental impact of the capsule.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erickson (US 5243164) discloses a capsule used to prepare similar types of beverages such as coffee, using coffee grounds (see the abstract), and where the inlet comprises multiple apertures (see figure 21, 21A, item 36) where the multiple apertures have been sealed by a film (figure 21A, item 38), where the seal can be released due to the pressure generated by the water introduced therein (see column 1, lines 63-67) and where the seal provides  
Rudick (US 20160318689) discloses an internal seal (see paragraph 76-77, figure 10, item 186) that is designed to be opened to allow pressurized fluid to enter the chamber of the capsule used to make coffee (see paragraph 45).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792